Title: From Thomas Jefferson to John Stockdale, 1 September 1784
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris Sep. 1. 1784.

I asked the favor of Mr. Franklin who lately went from hence to London to send me a book or two which you had published. As he will not have left London when you receive this I will beg the favour of you to procure for me a copy of the small 12mo. edition of Blackstone’s commentaries, published I beleive in Ireland. I would chuse it unbound, because I can then have it bound into one or more volumes whichever may best suit me as a traveller. Mr. Franklin will be so good as to pay you for it; and should there still remain in his hands any balance of the small sum I troubled him with after he shall have paid for the articles he undertook to procure for me, I shall be glad if it is convenient for you to receive it, and answer any little calls I may have for things in your way while I remain here. Mr. Franklin is to be found at Govr. Franklin’s Norton street London. He will have the book packed with some things he sends me. I am Sir Your very humble servt.

Th: Jefferson

